841 F.2d 1122Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Peter James ATHERTON, Plaintiff-Appellant,v.Richard B. LATHAM, Associate Judge, Sixth Judicial Circuit;GARRITY, Judge;  Adkins, Judge;  Karwacki, Judge;Robert C. Murphy, Chief Judge,Defendants-Appellees.
No. 87-1178.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 29, 1988.Decided:  Feb. 24, 1988.

Peter James Atherton, appellant pro se.
Before DONALD RUSSELL, JAMES DICKSON PHILLIPS, and SPROUSE, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order dismissing plaintiff's action brought pursuant to 28 U.S.C. Sec. 1343 and 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Atherton v. Latham, CA-87-445-Y (D.Md. Aug. 19, 1987).


2
AFFIRMED.